Exhibit 10.5

 

REVOLVING NOTE

 

 

 

July 13, 2010

$30,000,000

 

Minneapolis, Minnesota

 

The undersigned, jointly and severally, for value received, promise to pay to
the order of THE PRIVATEBANK AND TRUST COMPANY, an Illinois bank and trust
company (the “Lender”), at the Administrative Agent’s Office (as defined in the
Credit Agreement), the principal sum of Thirty Million Dollars ($30,000,000) or
the aggregate unpaid amount of all Loans made to the undersigned by the Lender
pursuant to the Credit Agreement referred to below (as shown on the schedule
attached hereto (and any continuation thereof) or in the records of the Lender),
such principal amount to be payable on the dates set forth in the Credit
Agreement.

 

The undersigned, jointly and severally, further promise to pay interest on the
unpaid principal amount of each Loan from the date of such Loan until such Loan
is paid in full, payable at the rate(s) and at the time(s) set forth in the
Credit Agreement.  Payments of both principal and interest are to be made in
lawful money of the United States of America.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of July 13, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms not otherwise defined herein are used herein as defined in the
Credit Agreement), among the undersigned, The PrivateBank and Trust Company,
certain other lenders party thereto and the Lender, to which Credit Agreement
reference is hereby made for a statement of the terms and provisions under which
this Note may or must be paid prior to its due date or its due date accelerated.

 

The undersigned, jointly and severally, agree to pay all costs of collection,
including attorneys’ fees, in the event this Note is not paid when due.  This
Note is being delivered in, and shall be governed by, the laws of the State of
Minnesota.  Presentment or other demand for payment, notice of dishonor and
protest are expressly waived.

 

WINMARK CORPORATION

 

GROW BIZ GAMES, INC.

 

 

 

By:

/s/ Brett D. Heffes

 

By:

/s/ Brett D. Heffes

Name:

Brett D. Heffes

 

Name:

Brett D. Heffes

Title:

President, Finance and Administration

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

 

WIRTH BUSINESS CREDIT, INC.

 

WINMARK CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Brett D. Heffes

 

By:

/s/ Brett D. Heffes

Name:

Brett D. Heffes

 

Name:

Brett D. Heffes

Title:

Treasurer

 

Title:

Chief Financial Officer and Treasurer

 

--------------------------------------------------------------------------------